DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The use of the term “fuel cell” is noted as a term of the art referring to bladder-like fuel tanks, rather than electrochemical power sources.

The claim limitations drawn to “permanently” or “semi-permanently” attaching the sheet cover all manners of attachment, and thus will be treated as implied in the prior art rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

resistant" in claim 1 is a relative term which renders the claim indefinite.  The term "resistant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to how “puncture resistant” the sheet must be. The disclosure refers to certain relative terms (e.g. “about,” “substantially”) as relative to a value, however no value is provided for “resistance.”
Similarly for the term “flexible,” and claims 6, 11, and 16.

Claim 1 recites the sheet comprising one or more openings “at or about” the opening, however it is unclear as to the arrangement this refers. In light of the specification, the terms “at” and “about” appear to refer to the same arrangement, in which the holes are aligned (as provided in e.g. claim 16), however the claims refers to these separately. Specifically, “at” appears to refer to a co-position with the structure opening, however, “about” is then rendered unclear as to whether this refers to “near” or “around.” In the latter case, this would be effectively equivalent to “at” based on the disclosed positions, rather than a separate, distinct positioning as suggested by the claim. In the former case, the term would result in a relative term not adequately defined by the disclosure.

Claim 5 recites “the one or more openings” in line 2, however it is unclear as to whether this refers to the openings in the structure or flexible sheet. (It is noted that the claims permit the grommet to fit between the structure and sheet, thus only using one set of holes).

system of the device as used with the structure.
Similarly for claims 12 and 13. Although these claims are directed to a “kit,” the kit contains only the sheet itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray et al. (US 2 102 590).

Regarding independent claims 1, 6, and 11:
Gray discloses protecting a component comprising:
a sheet (35) of “puncture resistant, flexible” material (metal; col 2, lines 38-42) comprising an opening (for 32) at or about a structural opening (in unnumbered structure to right of 35, also for 32) to accommodate a rupturable component;
attaching the sheet to the structure at a first portion of an area of the sheet (as seen in Fig 10);


Regarding claims 2, 3, 7, 8, 12, and 13:
The discussion above regarding claims 1, 6, and 11 is relied upon.
Gray discloses the structure is a component of an aircraft (col 1, lines 1-20) and the rupturable component a fuel cell interconnect (32).

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gray et al. (‘590).

The discussion above regarding claims 1-3 is relied upon.
Gray discloses an aircraft comprising a fuselage (10) and engines (implicit from col 1, lines 1-20 and col 6, lines 61-67, as the fuel tanks are used for fuel for aircraft operation).
Although the claim recites a “rotorcraft,” the claims recites no features particular thereto, thus Gray anticipates the structure as recited. However, should applicant believe a rotorcraft is required, the examiner takes Official Notice that rotorcraft are well-known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gray to use the system in a rotorcraft as the examiner takes Official Notice that rotorcraft are well-known in the art, as these are alternative aircraft types operating with fuel tanks, specifically for VTOL flight.
Admitted Prior Art. See MPEP 2144.03.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonezawa (US 2012/0012709).

Regarding independent claims 1, 6, and 11:
Yonezawa discloses protecting a component comprising:
a sheet (51 and/or 52) of “puncture resistant, flexible” material ([0030]-[0031]) comprising an opening (for 14) at or about a structural opening (in 12, also for 14) to accommodate a rupturable component;
attaching the sheet to the structure at a first portion of an area of the sheet (as seen in Fig 3);
the rupturable component in the openings such that a portion thereof is protected by the sheet from the structure, the sheet preventing damage to the component if the structure frays or fractures at or about the opening (as the sheet covers the structure, it would prevent an damage to the component within the tank).

Regarding claims 2, 3, 7, 8, 12, and 13:
The discussion above regarding claims 1, 6, and 11 is relied upon.
Yonezawa discloses the structure is a component of an aircraft (Fig 1) and the rupturable component a fuel line (interconnect) or hydraulic line ([0024]).


The discussion above regarding claims 1, 6, and 11 is relied upon.
Yonezawa discloses the sheet comprising nylon ([0024]).

Regarding claims 5, 10, and 15:
The discussion above regarding claims 1, 6, and 11 is relied upon.
Yonezawa discloses a grommet (51 or 52, when the other is considered as the sheet) for placement in the structure opening.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yonezawa (‘709).

The discussion above regarding claims 1-5 is relied upon.
Yonezawa discloses an aircraft comprising a fuselage (as partially depicted by structure at end of wing in Fig 1) and engines (as seen in Fig 1).
Although the claim recites a “rotorcraft,” the claims recites no features particular thereto, thus Yonezawa anticipates the structure as recited. However, should applicant believe a rotorcraft is required, the examiner takes Official Notice that rotorcraft are well-known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gray to use the system in a rotorcraft as the examiner takes Official Notice that rotorcraft are well-known in the art, as these are alternative aircraft types operating with fuel tanks, specifically for VTOL flight.
Admitted Prior Art. See MPEP 2144.03.

Response to Arguments
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the phrase “puncture resistant” is definite as one of ordinary skill would understand the phrase to include the disclosed materials, the disclosure only provides for the materials as exemplary. Specifically, the disclosure states “the sheet may comprise, for example, para-aramid [et al.]” (emphasis added. The use of “may” and “for example” sugest to one of ordinary skill that the list is non-exhaustive, and may include other materials not explicitly disclosed. In view of this, the bounds of “puncture resistant” must be recognized for all materials that could be encompassed. The disclosure fails to provide a standard for the requisite degree of puncture resistance by lacking values or other reasonable descriptions (e.g. recognized puncture test performance, e.g. EN388; 10 g, 5 cm debris at 50 m/s; etc.). This leaves one of ordinary skill to guess as to what materials may be adequately puncture resistant against a structure, debris, or projectile of undefined size, shape, and movement that may occur within the system. Accordingly, the term is indefinite for failing to provide for the degree of “puncture resistance.”
Likewise with the term “flexible,” the disclosure fails to provide a reasonable degree for the term. Further, it is noted that although exemplary materials are recited, these are not always of uniform flexibility. For example, polyethylene may be used in rigid containers and also for plastic bags. One form is of very low (practically zero) flexibility, while the other is of extremely 
The applicant has not provided arguments regarding the language of “at or about,” and the amendments have not rectified the issue.
In response to applicant’s argument that Gray does not protect structure that can fray or fracture as the structure is metal, metal fatigue is an extremely well-known phenomenon in the art. This causes fracturing and fraying due to cyclical wear (such as temperature changes causing expansion/contraction). Other issues may also affect the structure, including debris damage (e.g. from engine blowouts, etc., which could fracture the structure. Accordingly, the metal bulkhead is a component which may rupture. Likewise for the structure of Yonezawa.
In response to applicant’s argument that the metallic structure sheet is not flexible, it is noted that the disclosure does not provide for any specific degree of flexibility. Further, metal is well known to be flexible or malleable, allowing such manufacturing processes as extrusion, rolling, bending, and other forms of mechanical forming. The metal sheet is thus flexible based on the known properties of the material used.
In response to applicant’s argument that Yonezawa is used for fire prevention, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Yonezawa discloses the structure as claimed, and thus anticipates the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619